            Case 3:18-mc-80191-LB Document 1 Filed 11/02/18 Page 1 of 10



 1   Joanna M. Fuller (SBN 266406)
     FISH & RICHARDSON P.C.
2    12390 El Camino Real
     San Diego, California 92130
 3
     Telephone: (858) 678-5070
4    Facsimile: (858) 678-5099
     E-mail: jfuller@fr.com
 5
     Elizabeth E. Brenckman {pro hac vice to befiled)
 6   New York State Bar No. 5272042
     FISH & RICHARDSON P.C.
 7
     601 Lexington Avenue, 52"^* Floor
 8   New York, New York 10022
     Telephone: (212) 765-5070                                           NOV 0 2 2018
 9   Facsimile: (212) 258-2291
                                                                         SUSAN YSOONQ
     E-mail: brenckman@fr.com                                        CLERK, U.S. DISTRICT COURT
10
                                                                    NORTH DiSTHICT OF CAUFORNIA
11
     Attorneysfor Non-Party Lindsay Hunt

                                UNITED STATES DISTRICT COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13                               SAN FRANCISCO DIVISION

14   YETI COOLERS, LLC,                                 Case]

15                          Plaintiff,                  (Underlying Case No. 17-cv-Ol 145-RP (W.D
16                                                      Tex.))
            V.

17                                                      NON-PARTY LINDSAY HUNT'S
     WALMART INC., and REAL VALUE, LLC,                 MOTION TO QUASH THE AMENDED
18   d/b/a SIMPLE MODERN,                               SUBPOENA TO TESTIFY AT A
                                                        DEPOSITION IN A CIVIL ACTION
19          Defendants.

                                                        Date:
20
                                                        Time:
21                                                      Dept.:
                                                        Hon.
22

23

24   TO ALL PARTIES AND THEIR COUNSEL OF RECORD;

25          NOTICE IS HEREBY GIVEN that on                     at           or as soon thereafter as the
26   mattermaybe heard, in Courtroom      of the United States District CourtfortheNorthern District
27   of California, located at 450 Golden Gate Avenue, San Francisco, California 94102, non-party

28   Lindsay Hunt will, and hereby does, move this Court pursuant to Rules 26 and 45 of the Federal

      NON-PARTYLINDSA Y HUNT'S MOTION TO QUASH THE AMENDED SUBPOENA TO             CASE NO.
      TESTIFY AT A DEPOSITION IN A CIVIL ACTION
Case 3:18-mc-80191-LB Document 1 Filed 11/02/18 Page 2 of 10
Case 3:18-mc-80191-LB Document 1 Filed 11/02/18 Page 3 of 10
Case 3:18-mc-80191-LB Document 1 Filed 11/02/18 Page 4 of 10
Case 3:18-mc-80191-LB Document 1 Filed 11/02/18 Page 5 of 10
Case 3:18-mc-80191-LB Document 1 Filed 11/02/18 Page 6 of 10
Case 3:18-mc-80191-LB Document 1 Filed 11/02/18 Page 7 of 10
Case 3:18-mc-80191-LB Document 1 Filed 11/02/18 Page 8 of 10
Case 3:18-mc-80191-LB Document 1 Filed 11/02/18 Page 9 of 10
-80191-LB Document 1 Filed 11/02/18
